                                                                          Case 2:17-cv-03007-APG-VCF Document 230 Filed 05/15/20 Page 1 of 4


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-5624
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                       Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                     STIPULATION AND ORDER TO
                                                                     24                                                            EXTEND DEADLINE TO RESPOND
                                                                                   v.
                                                                     25                                                           TO SGB’S RESPONSE [ECF #215] TO
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                      DIAMOND’S MOTION TO EXCEED
                                                                     26    TIMESHARE EXIT TEAM, a Washington                      THE DEPOSITION LIMIT [ECF #193]
                                                                           Limited Liability Company; BRANDON
                                                                     27    REED, an individual and citizen of the State of                   [First Request]
                                                                     28    Washington; TREVOR HEIN, an individual
                                                                           and citizen of Canada; THOMAS

                                                                                                                             1
                                                                           39681.0134
                                                                           44087650.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 230 Filed 05/15/20 Page 2 of 4


                                                                           PARENTEAU, an individual and citizen of the
                                                                      1    State of Washington; HAPPY HOUR MEDIA
                                                                      2    GROUP, LLC, a Washington Limited
                                                                           Liability Company; MITCHELL R.
                                                                      3    SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                           OF MITCHELL REED SUSSMAN &
                                                                      4    ASSOCIATES, an individual and citizen of
                                                                           the State of California; SCHROETER,
                                                                      5
                                                                           GOLDMARK & BENDER, P.S., a
                                                                      6    Washington Professional Services
                                                                           Corporation; and KEN B. PRIVETT, ESQ., a
                                                                      7    citizen of the State of Oklahoma,
                                                                      8                           Defendants.
                                                                      9            Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                     10    Resorts U.S. Collection Development, LLC (“Plaintiff”), and Defendant Schroeter, Goldmark &
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Bender, P.S. (“SGB”), hereby stipulate to extend Plaintiff’s deadline to file a reply to SGB’s
                                                                     12    Response [ECF #215] to Diamond’s Motion for Leave to Exceed the Deposition Limit [ECF
                                 Las Vegas, Nevada 89169




                                                                     13    #193] (the “Motion”), currently set for May 15, 2020, until May 20, 2020, and as grounds state
                                                                     14    as follows:
                                                                     15            1.     Diamond filed the Motion on April 24, 2020.
                                                                     16            2.     On May 8, 2020, this Court granted all Defendants an extension to respond to the
                                                                     17    Motion until May 13, 2020 [ECF #213] for the sake of consistency in deadlines.
                                                                     18            3.     Notwithstanding the extension, SGB responded to the Motion on May 8, 2020.
                                                                     19    [ECF #215], prior to the extended deadline (a truly rare occurrence in litigation).
                                                                     20            4.     In order to have consistent reply deadlines with regard the other Defendants
                                                                     21    oppositions, and consistent with this Court’s May 8, 2020 Order, SGB has agreed to allow
                                                                     22    Diamond to its Reply to SGB’s Opposition on or before May 20, 2020.
                                                                     23    ///
                                                                     24    ///
                                                                     25    ///
                                                                     26    ///
                                                                     27    ///
                                                                     28    ///

                                                                                                                            2
                                                                           39681.0134
                                                                           44087650.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 230 Filed 05/15/20 Page 3 of 4



                                                                      1            5.     This stipulation is not made for purposes of delay.
                                                                      2            Dated this 14th day of May, 2020
                                                                      3    GREENSPOON MARDER, LLP                              LIPSON NEILSON, P.C.
                                                                      4
                                                                      5    /s/ Phillip A. Silvestri, Esq.                      /s/ Amanda A. Ebert, Esq.
                                                                           _____________________________                       _____________________________ JOSEPH
                                                                      6    PHILLIP A. SILVESTRI, ESQ.                          P. GARIN, ESQ.
                                                                           Nevada Bar No. 11276                                Nevada Bar No. 6653
                                                                      7
                                                                           3993 Howard Hughes Parkway, Suite 400               MEGAN H. HUMMEL, ESQ.
                                                                      8    Las Vegas, NV 89169                                 Nevada Bar No. 12404
                                                                           Attorneys for Plaintiff                             AMANDA A. EBERT, ESQ.
                                                                      9    Diamond Resorts Corporation                         Nevada Bar No. 12731
                                                                                                                               9900 Covington Cross Drive, Suite 120 Las
                                                                     10                                                        Vegas, NV 89144-7052
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                                                                               Attorneys for Defendant
                                                                     12                                                        Schroeter, Goldmark & Bender, P.S
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                                                                               IT IS SO ORDERED
                                                                     15
                                                                     16                                                        _________________________________
                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                     17
                                                                                                                                       5-15-2020
                                                                     18                                                        DATED: ______________
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                           3
                                                                           39681.0134
                                                                           44087650.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 230 Filed 05/15/20 Page 4 of 4



                                                                      1                                     CERTIFICATE OF SERVICE
                                                                      2                 I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3    Court by using the CM/ECF system on this 14th day of May 2020. I also certify that the
                                                                      4    foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5    on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6    CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7    Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                          /s/ Tracee Loveland
                                                                     10                                                   An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                              4
                                                                           39681.0134
                                                                           44087650.1
